DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
Claims 1-8 are cancelled.  Claim 9 is newly amended. Claims 9 through 21 are pending in this application and examined in this Office Action.  

Priority
Receipt is acknowledged of an English language translation of the ‘742 priority document.   The priority date is 12/25/2017, the filing date of the PCT application.

Status of Claim Rejections
Applicant’s amendments to the claims have necessitated the new grounds of rejection, set forth below, and therefore this Office Action is made Final.  Applicant’s arguments remaining pertinent are addressed at the end of the Office Action.  

New Ground of Rejection Necessitated by Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (USPN 7,754,478) [Suzuki] in view of Zohar et al (WO 2012/140519) [Zohar], Kasuto et al (US 2017/0073625) [Kasuto], Hedrick et al (USPN 7,585,670) [Hedrick] and the Liberase product profile sheet.  

Suzuki discloses methods and devices for cell culture wherein the device (Figure 7(a)) has 4 incubators (the claimed scaffolds for cell culture and the claimed culture Fig 8 a flat bottom surface 189 in contact with a platform 180 such that the rotational center Fig 7 is positioned at the center of the incubators and therefore are offset from the position of the drive shaft (the claimed “platform provided at a position offset with respect to a center drive shaft”) (claim 9, part 3, as newly amended).   
Suzuki discloses the device has a Fig 7 has a rotational movement M in a horizontal plane (figure 7 figure legend) which includes vibration (col 7, lines 4-19). The scaffolds of Suzuki are considered to be 3D because they have a definite length, width and height.  Because Suzuki discloses a circular motion in a horizontal plane and that the motion can include vibration, Suzuki is considered to teach that a vertical vibration is applied to the cultured cells. 
Suzuki differs from the claims in that the document fails to disclose a) the scaffold is porous, b) treatment of cells with enzymes or c) the claimed enzyme ratio.  However, Zohar, Kasuto and Hedrick cure the deficiency.
Regarding the porosity (claim 9, part 1), Zohar (WO 2012/140519) teaches methods for using vibration to harvest cells grown in 3D culture.   Zohar discloses the cells are cultured on a porous matrix [055], [096] (the claimed “porous scaffold” sealed in a culture vessel (see, figure 9B and 9C, showing the culture vessel is sealed).  
Regarding the vibration and enzyme treatment (claim 9, part 2), Zohar also discloses the culture system is a closed system [059] (the claimed “sealed,” claim 9, part 1).  Zohar discloses use of enzymes for dissociation [072] and that the enzymes used can be trypsin, collagenase types 1-4 [079] and further EDTA [083].  Zohar discloses that the dissociation step may be carried out in the culture vessel [072] (claim 9, part 2).
Zohar discloses providing a vibration treatment on the cultured cells and harvesting the cells after enzyme treatment by vibration treatment [015], [037] (the claimed “thereby releasing the cultured cells from the 3D porous scaffold”) (claim 9, part 3).  Zohar also discloses a culture vessel wherein the bottom surface of the culture vessel is in contact with a surface platform at a position offset with respect to a center of a drive shaft (claim 9 as newly amended).  See, figures 9B and 9C, showing the culture vessel at an offset position with respect to the center of a drive shaft.  Zohar discloses vibrating the matrix for a sufficient time to mix the cells throughout the matrix and 
Regarding claim 9, part 4, Kasuto discloses the releasing agent can be an enzyme can be such as TryoLE™ also comprising a calcium chelator (the claimed EDTA) [0095] (claim 9, part 4). Kasuto discloses the enzyme can be trypsin alone or in combination with collagenase, dispase | and dispase Il [0095] (claim 9). Kasuto discloses the agitation during harvesting can be oscillating (the claimed vibration treatment, claim 9), that the agitation is at 0.7 to 6 Hz [0096].  Zohar discloses treatment with collagenase [0111] and trypsin [0131].
Suzuki, Zahor and Kasuto differ from the claims in that the documents fail to disclose an enzyme treatment comprising trypsin-EDTA:collagenase:caseinase in a ratio of 0.25 to 2.0:1 to 6:3.33 to 20 (claim 9). However, Hedrick et al (USPN 7,585,670) [Hedrick] cures the deficiency.
Hedrick discloses methods and systems for separating and concentrating cells (column 2, lines 60-65). Hedrick also discloses the washed adipose tissue and the tissue disaggregation agent may be agitated by rotating the entire collection chamber through an arc of approximately 90 degrees (column 19, bottom paragraph through column 20, top paragraph). Hedrick therefore teaches disaggregation by rotation (the claimed circular motion in a horizontal plane) (claim 9, part 3).
Hedrick discloses utilization of Blendzyme3® which is a combination of collagenase | and Il and thermolysin (caseinase) (column 19, lines 45- 49) and that (column 19, lines 12- 56) “the disaggregation agent may be any disaggregation agent known to one of skill in the art and include neutral proteases, collagenase, trypsin, lipase, hyaluronidase, deoxyribonuclease, members of the Blendzyme enzyme mixture family, e.g., Liberase H1, pepsin, ultrasonic or other physical energy, lasers, microwaves, other mechanical devices and/or combinations thereof.” Hedrick discloses a preferred disaggregation agent of the invention is collagenase (column 19, lines 19-20).  Zohar discloses utilization of 0.25% trypsin- EDTA [0109].
Regarding claim 9, part 4, the claimed enzyme ratio trypsin-EDTA: collagenase: caseinase = 0.25 to 2.0:1 to 6:3.33 to 20, where each numeric value is expressed in units of mg/mL, Hedrick discloses (column 49, lines 57-end), a working solution of 
It would have been obvious to one ordinary skill to modify the cell culture/harvesting methods of Suzuki, Zohar and Kasuto by adding together enzymes such as trypsin, collagenase and caseinase as taught by Hedrick in view of the teachings of Hedrick that a combination of enzymes can be utilized and disclosing the combinations of the Blendzyme3® family and trypsin (column 19, lines 9- 56).
Regarding claims 10 and 11, none of Suzuki, Zohar, Kasuto and Hedrick teach the claimed enzyme ratios. However, the particular ratio of enzymes and types of enzymes used is deemed to be a choice within the purview of one of ordinary skill in the art and the particular enzymes and ratios utilized would be the optimal ratio for the cells type(s) and culture conditions, lacking evidence to the contrary. One of ordinary skill would have had a reasonable expectation of success using the combination in view of the teachings of Hedrick that such combinations are known in the art and Zohar [058] that in harvesting cells from a 3D adherent material one also needs to detach cells from the extracellular matrix which forms in a manner that is dependent on growth parameters in the culture system and that an elongated growth period will result in the formation of more extracellular matrix and will require different harvest conditions as compared to a shorter growth period.
Further, regarding the claimed culture period (claims 10 and 11), Zohar discloses [058] that the conditions required to harvest cells using a vibrational motion will vary depending on the nature of the adherent material. Zohar discloses [058] that in harvesting cells from a 3D adherent material one also needs to detach cells from the extracellular matrix which forms in a manner that is dependent on growth parameters in 
It would have been obvious to one of ordinary skill to change the digestive enzyme ratio to provide for the efficient harvest of cells in view of the teachings of Zohar [058] that it is necessary to adjust harvest conditions according to the time length of culture (the claimed enzyme ratios).

Regarding claims 12 and 13, Suzuki discloses the culture vessel has Fig 8 a flat bottom surface.  Kasuto discloses the vessel has a flat bottom (see, for example Figures 1, 3A).  The bottom of the Zahor culture vessel is also flat (figures 9B and 9C). 

Regarding claims 14, 15, Suzuki fails to disclose the frequency of the circular motion of the platform.  However, Kasuto discloses the agitation during harvesting can be oscillating, and that the agitation is at 0.7 to 6 Hz [0096]. Zohar discloses that the vibration is by substantially linear reciprocating motion [019] and that the vibrator is configured to vibrate in a manner causing cells attached to the adherent material to detach from the adherent material [020] wherein the adherent material is a 2D or 3D matrix. Hedrick discloses the washed adipose tissue and the tissue disaggregation agent may be agitated by rotating the entire collection chamber through an arc of approximately 90 degrees (column 19, bottom paragraph through column 20, top paragraph), thereby disclosing a circular motion. 
Regarding the claimed frequency, Zohar discloses in Figure 14 [041] that the harvest efficiency at 3 Hz was 46% while the harvest efficiency at 6 Hz was 79%. It would have been obvious to one of ordinary skill in the art to utilize that Hz frequency resulting in the highest harvest efficiency and the highest cell viability. Zohar discloses [057] that the optimal amplitude and frequency of vibration to use for a particular cell type, adherent material, and bioreactor will vary, however, the skilled artisan can readily 

Regarding claims 16 and 17, Suzuki disclose the cells can be mesenchymal stem cells (figure 7 figure legend).  Kasuto discloses the growth of adherent cells [0056] which are capable of attaching to an attachment substrate and expanding or proliferating on the substrate and that the cells can be mesenchymal stem cells [0057]. Hedrick further discloses the culture of stem cells, progenitor cells (column 22, line 45) and adipose derived stem cells (column 22, lines 60-61), including adipose derived progenitor cells, such as endothelial precursor cells alone or in combination with stem cells (col 22, lines 60-64). Zohar discloses growth of adult stem cells [0003]. One of ordinary skill in the art would have had a reasonable expectation of success in culturing a variety of different cells types in view of the guidance provided by the culture methods of Suzuki, Zohar, Kasuto and Hedrick, lacking evidence to the contrary.

Regarding claims 18 and 19, Suzuki fails to disclose the substrate is porous.  However, utilization of porous substrates is known in the art.  Kasuto discloses a porous substrate in which the pores are no larger than 20 microns [054] or 120-1800 microns [0139], thus teaching ranges of pore values overlapping the claimed pore range of 10 um to 800 microns. Zohar discloses [068] the pore volume as a percentage of total volume of from 40 to 95%, or a pore volume as a percentage of total volume of from 60 to 95%, and a pore size of from 10 microns to 400 microns, a range falling within the claimed range of 10 microns to 800 microns. It would have been obvious to one of ordinary skill to utilize that type of substrate allowing optimal cellular growth, lacking evidence to the contrary. 

Regarding claims 20 and 21, Katsuto discloses that using the bioreactor system the cells can be grown on about 2000 packed carriers with a total surface area of about 7,300 cm2  [0119], thereby disclosing a value falling within the claimed range of 800 cm2  to 900000 cm2.   It would have been obvious to one of ordinary skill in the art that the 

In light of the foregoing discussion, the claimed subject matter would have been obvious with the meaning of 35 USC 103. From the teachings of the references, it is apparent that one of ordinary skill would have had a reasonable expectation of success in producing the claimed method of harvesting cultured cells.


Response to Arguments

	Applicant’s arguments, filed 10/12/2021, have been considered and many are moot in view of the new grounds of rejection.  Those remaining pertinent are addressed, below. 

	1.	Applicants argue that that the narrowly relied upon additional references (Zohar, Hedrick, Liberase) do not cure any of the emphasized deficiencies of Kasuto, even when all are considered in combination. Applicants state that Kasuto describes an agitation device (220) and actuator (230) and that the rotating cylinder (550) rotates about the central axis of Kasuto’s vessel (20).  Applicants argue that the provided detailed configuration of Kasuto can be starkly contrasted  with that presently claimed, wherein the platform rotates in a position “offset with respect to the center axis” with reference to this drawing (Arguments, page 7): 








    PNG
    media_image1.png
    294
    586
    media_image1.png
    Greyscale


and that nothing in Kasuto contemplates an offset configuration of this nature.  	However, in reply, Suzuki is newly cited to teach a culture vessel with a flat bottom which is in contact with a platform wherein the platform is provided at a position offset with respect to the center of a drive shaft.  Suzuki further teaches making a circular motion in a horizontal plane.  Applicants will note that the configuration of the Suzuki culture device (figure 7, below) is the same (with the culture chambers offset with respect to the center of a drive shaft) as Applicant’s (above).  

						

    PNG
    media_image2.png
    511
    696
    media_image2.png
    Greyscale

2.	Applicants argue that Hedrick teaches a tissue disaggregation agent and that a disaggregation agent is not necessarily applicable in the context of culture cells.  	However, in reply, Applicants have failed to provide evidence supporting their assertion and arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). 


3.	Applicants argue that:
none of Kasuto, Zohar, or Hedrick are focused upon or concerned with an enzyme solution configured for enhancing or otherwise maintaining cell quality indicated by cell viability, as Applicant has detailed previously 

	In reply, and contrary to the argument, Applicants are not claiming any particular viability.  Contrary to argument, all the enzymes claimed are known in the art and one of ordinary skill, through routine trial and error, would be able to determine the ratio achieving a desired level of viability.  Zohar, for example, discloses [079] that a dissociating agent is any compound serving to disrupt point of attachments between a cell and a surface to which the cell is attached.  One of ordinary skill in the art would consider “surface” to include attachment to another cell.  Further, one of ordinary skill would have the reasonable expectation that an enzyme solution used to dissociate tissue into single cells would be just as effective as in dissociating the same cells from each other once in culture, lacking evidence to the contrary.
	
	4.	Applicants argue  “…viability presently claimed exceeds the 90% or less contemplated in Zohar (see Table, Page 34 thereof) and the viability of at least 94.8 or more is obtained irrespective of vibration.”  However, contrary to arguments, no current claim claims viability.  And, Zohar discloses the viability is 95% after pre-incubation in TrypLE, 95% after vibration at 30 secs [0168] and 92.%% after vibration at 90 second [0168].
	The argument that none of Kasuto, Zohar, or Hedrick are focused upon or concerned with an enzyme solution configured for enhancing or otherwise maintaining cell quality indicated by cell viability is not persuasive.  Zohar discloses the viability is 95% after pre-incubation in TrypLE, 95% after vibration at 30 secs [0168] and 92.%% after vibration at 90 second [0168].  
	

	The arguments concerning the Zohar viability shown at page 34 is not persuasive.  The viability table of Zohar on page 34 discloses viability of cells removed after growth on particular matrices and does not conflict with Zohar teachings elsewhere showing viability is 95% after pre-incubation in TrypLE, 95% after vibration at 30 secs [0168]  and 92.%% after vibration at 90 second [0168].

	5.	Applicants have declined to argue the patentability of the independent claims.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE E. ZISKA
Examiner
Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632